Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.

Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive.
On pages 6-7, the applicant argues that Olaya fails to teach or suggest a collimating medium comprising a micro lens array having a focal length equal to the distance from the backlight unit by pointing to Figure 3 of Olaya.
The examiner respectfully disagrees. The components 81-84 in figure 3 of Olaya are all part of the illumination device 8 as illustrated in Fig. 2 (see also paragraph [0027]). The examiner has interpreted the entire illumination device 8 as the backlight unit and the lenticular 3 as the micro lens array. Thus the focal length distance is that from the front of the illumination device 8 (also the front of diffusion means 84, which is described as generating 

    PNG
    media_image1.png
    567
    786
    media_image1.png
    Greyscale
Figure 2 is included below with the backlight unit and the micro lens array labeled.

On pages 6-7, the applicant argues that Olaya fails to teach or suggest that the collimating medium is designed to allow a level of dispersion of the collimated light cones, sufficient so that the viewing from the eye motion box allows viewing light coming from the entire electronic display.
The examiner respectfully disagrees. Olaya teaches that the lenticular emits pencils of light in a slight divergent manner (see paragraph [0030]) and this is shown in an exaggerated manner in figure 3 with the pencils of light diverging between the lenticular 3 and the field lens 

On pages 6-7, the applicant argues that Olaya fails to teach or suggest that the Fresnel lens is designed to focus the light to a specific distance and angle from the surface of the Fresnel lens, being the plane of the eye motion box.
The examiner respectfully disagrees. The visibility region 11 is interpreted to be the eye motion box, which is a defined size that can cover one or both eyes (see paragraph [0032]). Field lens 4 is a Fresnel lens with controllable zones that deflects the light toward the visibility region (see paragraph [0026] and Figs. 2 and 3). Figures 2 and 3 show that the angle and the distance of the visibility region 11 (or observer) from the Fresnel lens is adjusted to precisely meet the detected location of the observer’s eyes 7 (see paragraph [0026]).

On pages 7 and 8, the applicant argues that Dunn and Miener fail to remedy the asserted deficiencies of Olaya.
The examiner has demonstrated that Olaya is not deficient in these regards and thus it is not necessary for Dunn and Miener to meet the above noted claimed limitations.

The previous rejections of claims 1, 3, 5-6, and 13 are hereby maintained.
The rejections under 35 USC 103 are restated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olaya (US 2011/0216407) of record (hereafter Olaya), in view of Dunn et al. (WO 2009/158647) of record (hereafter Dunn) and Miener (US 2014/0266979) of record (hereafter Miener).
Regarding claims 1 and 6, Olaya discloses a system comprising: an electronic display comprising a backlight unit, a collimating medium, a Fresnel lens, and an image display panel (see at least Fig. 2 and paragraphs [0024]-[0027], where 8 is an illumination device, 3 is a lenticular imaging matrix, which collimates the light, 9 is a Fresnel lens, and 5 is an image display panel), wherein the collimating medium comprises a micro lens array having a focal length equal to the distance from the backlight unit (see at least Fig. 2, where the illustrated rays originate from the illumination device to fill each micro lens of the lenticular imaging matrix), wherein the collimating medium steers light coming from the backlight unit into collimated light cones by limiting an exit angle of the backlight so as to meet dimensions of an eye motion box of a viewer facing said electronic display, wherein the collimating medium is designed to allow a dispersion of the collimated light cones, sufficient so that the viewing from the eye motion box allows viewing light coming of the entire display (see at least Fig. 2 and paragraphs [0030]-[0032], where light rays from each micro lens are directed to a visibility region 11, where the visibility region is the same as an eye motion box), wherein the Fresnel 
Olaya does not specifically disclose that the center of the Fresnel lens is vertically and horizontally offset relative to the center of the electronic display.
However, since the Fresnel lens of Olaya is controllable (see paragraph [0032]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fresnel lens of Olaya so that the center of the Fresnel lens is vertically and horizontally offset relative to the center of the electronic display for the purpose of directing the light to the position of the observers eyes (see paragraph [0032] of Olaya).
Olaya does not specifically disclose liquid crystal display (LCD) cells, such that the display is a liquid crystal display, and that the electronic display is a large area display (LAD).
However, Dunn teaches an electronic display comprising a backlight unit, a collimating medium, a Fresnel lens, and a liquid crystal display comprising liquid crystal display cells (see at least Fig. 13 and paragraph [0054], where light source 130 is a backlight unit, channelized plate 145 is a collimating medium, lens element 150 is a Fresnel lens, and liquid crystal layer 165 comprises liquid crystal display cells).

Olaya as modified by Dunn does not specifically disclose that the electronic display is a large area display.
However, Miener teaches the use of large area displays in airplane cockpits (see at least the title and paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olaya as modified by Dunn to include the teachings of Miener so that the electronic display is a large area display for the purpose of being able to provide a pilot with menus, data and graphical options to facilitate increased pilot performance and aircraft safety (see at least paragraph [0002] of Miener).

Regarding claim 3, Olaya as modified by Dunn and Miener discloses all of the limitations of claim 1.
Olaya also discloses that said dimensions of said eye motion box are dynamically controllable (see at least paragraphs [0026] and [0032], where the Fresnel lens is controllable, thus defining the dimensions of the eye motion box, such that it can cover a single eye or both eyes simultaneously).

Regarding claim 5, Olaya as modified by Dunn and Miener discloses all of the limitations of claim 1.
Olaya also discloses that said specified dimensions of said eye motion box are controlled in real time based on predefined parameters, wherein said predefined parameters include at least one of: viewer preferences, external lighting conditions, and airplane orientation (see at least paragraphs [0026] and [0032], where the Fresnel lens is controllable in real time and the predefined parameter can be the viewer preference of whether the display is in 3D or 2D mode).

Regarding claim 13, Olaya as modified by Dunn and Miener discloses all of the limitations of claim 1.
Olaya also discloses that the eye motion box can be chosen such that it covers only a single eye (see at least Fig. 2 and paragraph [0032]).
Olaya as modified by Dunn and Miener does not specifically disclose that the area of said display is at least 50 times larger than the area of said eye motion box.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the area of said display being at least 50 times larger than the area of said eye motion box include choosing the desired size of the visibility region for the intended purpose of the device.
2. Thus an eye motion box that is at least 50 times smaller would be less than 2,064 mm2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olaya as modified by Dunn and Miener so that the area of said display is at least 50 times larger than the area of said eye motion box for the purpose of choosing the desired size of the exit pupil for the intended purpose of the device, such as limiting the size to a single eye (see at least paragraph [0032] of Olaya).	

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.W.B/Examiner, Art Unit 2872      

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872